Citation Nr: 1736413	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction of a 100 percent rating to 20 percent for the residuals of prostate cancer with erectile dysfunction was proper.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to September 1956, from August 1966 to February 1988, and from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2014, the Veteran withdrew his request for a personal hearing before a Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of prostate cancer with erectile dysfunction prior to February 16, 2017, was manifested by no local recurrence of cancer or associated metastasis with urinary frequency and daytime voiding intervals between one and two hours.

2.  The Veteran's service-connected residuals of prostate cancer with erectile dysfunction from February 16, 2017, are manifested by no local recurrence of cancer or associated metastasis with urinary frequency and daytime voiding intervals less than one hour.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating effective for the residuals of prostate cancer with erectile dysfunction prior to February 16, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.115a, 4.115b Diagnostic Code 7528 (2016).

2.  The criteria for an increased 40 percent rating for the residuals of prostate cancer with erectile dysfunction from February 16, 2017, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.115a, 4.115b Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any  issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Rating Evaluations

In correspondence received by VA on February 16, 2017, the Veteran provided statements asserting an increase in disability and identifying additional VA treatment.  However, in light of the favorable determination in this case, he is not prejudiced by appellate review at this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2016).

For malignant neoplasms of the genitourinary system a 100 percent rating is provided.  It is noted that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided by regulation, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2016).

Ratings are provided for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular (100 percent).  For renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion (80 percent), with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling (60 percent), with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling (30 percent), and with albumin and casts with history of acute nephritis; or, hypertension that is non-compensable (0 percent).  38 C.F.R. § 4.115a.

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4. Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

VA regulations provide a 20 percent rating for penis, deformity, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).



It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The pertinent evidence in this case shows that the Veteran received a diagnosis of prostate cancer in October 2010 and began radiation treatment in August 2011.  A June 2011 rating decision established a 100 percent rating for the residuals of prostate cancer and an October 2011 rating decision continued the 100 percent rating and established special monthly compensation (SMC) for loss of use of a creative organ effective from August 4, 2011.  In statements in support of his claim the Veteran reported having serious problems as a result of his prostate cancer and treatment including urinary urgency, difficulty controlling his urine, and erectile dysfunction.  

On VA examination on August 4, 2011, the Veteran complained of problems with urination and pain, hesitancy, difficulty to start the stream, weakness, straining to urinate, dripping flow, daytime five to six times, and awakening at night to void two to three times.  He stated he experienced some intermittent leakage and did not require any pad.  He had three urinary tract infections within the previous 12 months.  The examiner noted the Veteran's prostate cancer was still active.  An examination revealed a normal penis with no deformities.  

VA examination in May 2012 revealed the Veteran had a voiding dysfunction with urine leakage that did not require the wearing of absorbent material or an appliance.  He had urinary frequency with daytime voiding intervals between two and three hours and nighttime awakening to void three to four times.  There was obstructed voiding, but hesitancy and slow or weak stream were not marked.  There was no history of recurrent symptomatic urinary tract or kidney infection.  The Veteran declined examination of the penis.  There were no other residuals conditions or complication due to prostate cancer.  


VA examination in November 2012 revealed the Veteran's prostate cancer was in remission and noted the completion of radiation therapy in September 2011.  The examiner noted he had a voiding dysfunction with urine leakage that did not require the wearing of absorbent material or an appliance.  He had urinary frequency with daytime voiding intervals between one and two hours and nighttime awakening to void two times.  There was obstructed voiding with marked hesitancy, slow or weak stream, and decreased force of stream.  There was no history of recurrent symptomatic urinary tract or kidney infection.  There were no other residuals conditions or complication due to prostate cancer.  

In correspondence received by VA on February 16, 2017, the Veteran reported that he continued to experience problems due to his prostate cancer.  He stated that he had daytime voiding frequency almost hourly and night time awakening three to five times.  He also complained of incomplete bladder emptying and a very thin stream.  

Initially, the Board finds that notice under the provision of 38 C.F.R. § 3.105(e) informing the Veteran that VA proposed to reduce the assigned rating for his residuals of prostate cancer was not required in this case because the action did not result in any actual reduction in payments.  See e.g. Tatum v. Shinseki, 24 Vet. App. 139, 142 (2010).  Next, based upon the evidence of record, the Veteran's service-connected residuals of prostate cancer with erectile dysfunction prior to February 16, 2017, was manifested by no local recurrence of cancer or associated metastasis with urinary frequency and daytime voiding intervals between one and two hours.  There is no evidence of findings warranting a compensable or higher schedular rating for renal dysfunction, voiding dysfunction, obstructed voiding, or actual deformity of the penis.  The Veteran is shown to experience some urinary leakage without use of absorbent materials, and his urinary frequency is the more prominent disability manifestation.  Therefore, a reduced 20 percent rating for erectile dysfunction residuals of prostate cancer with erectile dysfunction prior to February 16, 2017, was proper.


The appellant and the Veteran are competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which these disabilities are evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board finds, however, that the Veteran's service-connected residuals of prostate cancer with erectile dysfunction from February 16, 2017, are manifested by no local recurrence of cancer or associated metastasis but increased urinary frequency with daytime voiding intervals less than one hour.  The Veteran's statements provided in correspondence received by VA on February 17, 2017, are credible and consistent with the medical evidence of record.  There is no evidence of findings warranting a compensable or higher schedular rating for renal dysfunction, voiding dysfunction, obstructed voiding, or actual deformity of the penis.  Therefore, an increased, maximum 40 percent schedular rating, but no higher, based upon increased urinary frequency effective from February 16, 2017, is warranted.

The Board also finds the assigned schedular ratings adequately represent the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  Extraschedular rating was not raised in this case, and the evidence does not present any exceptional or unusual circumstances.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).


	(ORDER ON NEXT PAGE)



ORDER

The reduction of a 100 percent rating to 20 percent for the residuals of prostate cancer with erectile dysfunction prior to February 16, 2017, was proper; to this extent, the appeal is denied.

An increased 40 percent rating for the residuals of prostate cancer with erectile dysfunction from February 16, 2017, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


